Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0329502 to Lee in view of U.S. Patent Pub. 2019/0140837 to Cheng and U.S. Patent Pub. 2016/0165433 to Larignon and U.S. Patent Pub. 2010/0291924 to Antrim. 

Regarding claims 1 and 11, Lee teaches a method performed by a terminal in a wireless communication system (see section [0019], “the method comprising receiving and storing, by the eUICC, a eUICC certificate (which is considered as profile related information) which can verify an identity of the eUICC”, and see section [0140], which teaches "The SM-SR sends an MNO profile to the eUICC via OTA”, hence a terminal receiving profile related information), the method comprising: 
transmitting, to a server, a first message including first information associated with an operation type requested by the terminal, the first information indicating a profile download; (see sections [0018] to [0020] and [0175], which teach “The eUICC transmits an activation request message/opening request message to MNO1” and see sections [0040] and [0110], which teach “The SMSR may perform a role of downloading safely the credential package generated by the SM-DP to the eSIM via SIM remote management technologies such as an OTA”); 
receiving, from the server, a second message based on the first information, the second message including first data for an operation of the profile download and a signature of the server for the first data (see Figs. 3-5 and sections [0019]-[0020], which teach that eUICC/Device transmits activation request to MNO and in response receiving operational profile from the MNO”, and see section [0116] which teaches “an activation request is transmitted using a provisioning profile or an operational active profile through a donor MNO OTA bearer, and the new MNO requests a path from the SM-SR in order to download a new profits through one of OTA and OH”, hence receive, from the server, a second response message including data associated with the profile based on the first operation type, as recited).
Lee does not explicitly teach the features of:
“transmitting, to the server, a third message including second information associated with an operation type requested by the terminal, the second information indicating a remote profile management (RPM); and 
receiving, from the server, a fourth message based on the second information, the fourth message including second data for an operation of the RPM comprising the RPM package and a signature of the server for the second data,
wherein the RPM package includes an RPM command”. 
In an analogous art, Cheng teaches a system which provides profiles to mobile devices.  Regarding these features of claim 1, see sections [0005] to [0015] of Cheng, which teach “the communications operator sends to a subscription manager data preparation (Subscription Manager-Data Preparation, SM-DP+ server, a first identity sent by a local profile assistant LPA, searching for, by the SM-DP+ server, a remote profile management command corresponding to the first identifier” and see section  [0018] which teaches “generating, by the SM-DP+ server, a first digital signature according to at least the first identifier and the remote profile management command, and sending at least the first digital signature and the remote profile management command to an embedded universal integrated circuit card eUICC”.
Therefore, as both Lee and Cheng teach sending profile information to mobile devices, and as Cheng also teaches sending RMP packages and commands, it would have been obvious to modify Lee with the teachings of Cheng, as Cheng teaches reasons for transmitting these RPM packages/commands (such as based on location). 

Regarding the feature of claim 1 which recites “wherein the first data comprises information indicating that the RPM package is pending”, this passively recites that the first data is “pending information” and as the claim language does not actively use this “pending information”, therefore, this limitation does not have patentable weight.
However, for compact prosecution, this feature is addressed and although Lee teaches of sending status messages between the eUICC and the server (see sections [0019] to [0020], [0098], [0108], [0118] and [0176], which presumably would relate to the status of the profile updates), Larignon is added. 
In an analogous art, Larignon teaches a mobile system which provides updates to profiles.  See section [0095], which teaches that the status of the profiles is included in the messages between the server and the mobile device.  See also section [0094], which explicitly teaches that “status pending” is the status of loading the new profile parameters. 
Therefore, as both Lee and Cheng teach sending profile information to mobile devices with status messages, and as Larignon explicitly teaches sending the profile status update messages (which include “pending”), it would have been obvious to modify Lee with the teachings of Larignon, as Larignon teaches reasons for transmitting these profile status messages, and as is conventionally done (as also taught in Lee).  
Regarding the features and amendments to claim 1 which now recite, 
“wherein the RPM package includes a plurality of RPM command commands based on a priority of the plurality of RPM commands, 
wherein the priority of the plurality of RPM commands is determined based on a request of a service provider, and 
wherein the second data further comprises information indicating that another RPM package is pending at the server for the terminal”, as described above, these passive wherein clauses do not actively use these recited features in a method step, and as such cannot be given patentable weight.
However, for compact prosecution to address these features, although sections [0128] to [0130] of Cheng teach receiving user input for a profile command, as a “priority” the commands is not explicitly taught, Antrim is added. 
In an analogous art, Antrim teaches a mobile system which downloads different PLMN profiles into the SIM.  See for example, section [0059], which teaches that the operator may have more than one PLMN package pending for downloading.  Section [0059] also teaches “If the subscriber does not have a selection system download or the subscriber's PLMN settings differ, the selection system submits a PLMN download to the subscriber's SIM or USIM card”.  Therefore, the teachings in this section include pending and prioritized downloads and the service provider (“selection system”) prioritizing the download commands, as now recited.
Therefore, as Lee, Cheng and Antrim all teach downloading different user profiles etc., and as Antrim explicitly teaches having two pending downloads and prioritizing based on the service provider’s selection, it would have been obvious to modify the Lee/Cheng combination for reasons as in Antrim, which is that the selection system (service provider) gives priority for the currently accessed network. 
 Regarding claims 6 and 16, which recite the same features as claim 1 and 11 except the difference being from the point of view of the server (as opposed to the mobile terminal), see the rejection of claim 1 above and the servers in Lee and Cheng. 
 Regarding claims 3, 8, 13 and 18, which recite “wherein the method further comprises: receiving a user input for executing the plurality of RPM commands included in the RPM package, the user input being a combined input for the RPM package; and performing an operation based on the user input”, as described above, Antrim teaches user inputs which take priority over previously pending RPM packages, as recited.  
Regarding claims 5, 10, 15 and 20, which recite “wherein, in case that more than one profile downloads are pending in the server, a priority of the more than one profile downloads is determined based on a request of the service provider”, as described above, as Antrim teaches that pending profile commands are prioritized based on the most recent operator input, the combination of Lee and Cheng as modified by Antrim would teach this feature as the “priorities (in Antrim) are based on operator requests”, as recited. 

Response to Arguments 
Regarding Applicant’s first argument (on Pages 12-14) that “Lee does not teach the “pending information”, this feature is shown in Larignon, and it is again pointed out that as the wherein clause which further defines the “second data” is not actively used, this feature (that the second data is “pending information”) has no patentable weight. 
Regarding Applicant’s second argument (on Pages 14-15) that “Cheng does not teach the “plurality of RPM commands”, this feature is shown in Antrim, and it is again pointed out that as the wherein clause which further defines the “plurality of commands according to a service provider” is not actively used, this feature also has no patentable weight.  These points were discussed in the telephone interview of June 30, 2022. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646